Citation Nr: 1210323	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  09-34 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include generalized anxiety disorder and major depressive disorder.

2.  Entitlement to service connection for a gastrointestinal disorder, to include a duodenal ulcer, an esophageal stricture, gastritis, and gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1954 to January 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, in which the RO denied, in pertinent part, the Veteran's claims of service connection for an acquired psychiatric disability other than PTSD, to include generalized anxiety disorder and major depressive disorder (which was characterized as generalized anxiety disorder), a gastrointestinal disability, to include a duodenal ulcer, an esophageal stricture, gastritis, and GERD, and for hypertension.

In a December 2010 rating decision, the RO granted service connection for bilateral hearing loss and assigned a 20 percent rating effective August 8, 2008.  There is no subsequent correspondence from the Veteran expressing disagreement with the rating or effective date assigned.  Accordingly an issue relating to bilateral hearing loss is no longer in appellate status.  See Grantham v. Brown, 114 F .3d 1156 (1997).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Unfortunately, as is explained below in greater detail, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claims of service connection for an acquired psychiatric disability other than PTSD, for a gastrointestinal disability, and for hypertension can be adjudicated.

The Board notes initially that, in March and November 1998, the Social Security Administration (SSA) provided copies of all of the Veteran's SSA records, including SSA decisions on his claims for SSA disability benefits.  A review of the claims file indicates that, in January 2010, the Veteran notified VA that he had been informed by SSA that he would begin receiving SSA benefits "soon."  Unfortunately, however, the RO has not contacted SSA since November 1998 and requested the Veteran's updated SSA records.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO/AMC must contact SSA and obtain the Veteran's SSA records dated since November 1998, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

With respect to the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, the Veteran has contended that he incurred his current acquired psychiatric disability during active service.  He specifically contends that, because he was discharged in January 1955 for an emotional instability reaction, this demonstrates that he incurred an acquired psychiatric disability other than PTSD during active service.  A review of the Veteran's available service treatment records shows that, at his separation physical examination in January 1955, he was diagnosed as having emotional instability reaction and recommended for separation from active service.  He also was treated for a "nervous stomach" on outpatient treatment earlier in January 1955.  The Board observes that the competent evidence is unclear as to whether the Veteran currently experiences any acquired psychiatric disability which could be attributed to active service.  For example, following VA psychiatric examination in August 1981, the Veteran was diagnosed as having generalized anxiety disorder.  Following subsequent VA psychiatric examination in October 1999, however, there was no Axis I diagnosis of any acquired psychiatric disability.  More recent VA outpatient treatment records dated in April 2004 show that the Veteran has been diagnosed as having anxiety.  He also was diagnosed as having major depressive disorder, in remission, following VA outpatient treatment in February 2006.  To date, the Veteran has not been provided with a VA examination which addresses the contended etiological relationship between an acquired psychiatric disability other than PTSD, to include generalized anxiety disorder and major depressive disorder, and active service.  The Board also observes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  Given the foregoing, the Board finds that, on remand, the Veteran should be scheduled for VA examination to determine the current nature and etiology of his acquired psychiatric disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

With respect to the Veteran's claim of service connection for a gastrointestinal disability, a review of the claims file shows that the Veteran has been diagnosed as having multiple gastrointestinal disabilities, to include a duodenal ulcer, an esophageal stricture, gastritis, and GERD.  A review of the Veteran's available service treatment records shows that he was diagnosed as having rule-out peptic ulcer following outpatient treatment in January 1955.  The Board notes that a diagnosis of "rule-out" peptic ulcer is not a confirmed diagnosis of a peptic ulcer.  No relevant gastrointestinal findings were noted at his separation physical examination later in January 1955.  The Veteran also contends that he was treated for gastrointestinal bleeding in 1957-1958 at the VA Medical Center in Chicago, Illinois.  In response to a request for these records, the RO was informed that none were located following a search.  Further, although the Veteran has been seen on several VA examinations since his separation from service which addressed the nature and severity of his multiple gastrointestinal disabilities, none of the VA examiners who saw him were asked to provide or provided a medical nexus opinion between any of his gastrointestinal disabilities and active service.  Given the foregoing, and because VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary, the Board finds that, on remand, the Veteran should be scheduled for VA examination to determine the current nature and etiology of his gastrointestinal disability.  Id.

With respect to the Veteran's claim of service connection for hypertension, the Veteran specifically contends that he was prescribed medication to treat hypertension (or high blood pressure) beginning in October 1954.  A review of the Veteran's available service treatment records shows that his blood pressure was 130/70 (or within normal limits) at both his enlistment and separation physical examinations.  There is no indication in the Veteran's service treatment records that he was diagnosed as having hypertension or treated for this disability with medication during his 1 year of active service or within the first post-service year (i.e., by January 1956).  See 38 C.F.R. §§ 3.307, 3.309.  The competent post-service evidence indicates that the Veteran has been diagnosed as having hypertension and is undergoing continuing treatment for this disability within the VA health care system.  The Veteran's most recent VA examination for hypertension occurred in August 1993, approximately 15 years before he filed his currently appealed claims in August 2008.  Given the foregoing, and because VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary, the Board finds that, on remand, the Veteran should be scheduled for VA examination to determine the current nature and etiology of his hypertension.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The RO/AMC finally should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for an acquired psychiatric disability other than PTSD, to include generalized anxiety disorder and major depressive disorder, for a gastrointestinal disability, to include a duodenal ulcer, an esophageal stricture, gastritis, and GERD, or for hypertension since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Contact the Social Security Administration (SSA) and request the Veteran's SSA records dated since November 1, 1998, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

3.  Thereafter, schedule the Veteran for a VA examination to determine the current nature and etiology of his acquired psychiatric disability other than PTSD, to include generalized anxiety disorder and major depressive disorder.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should be asked to identify any acquired psychiatric disability/ies currently experienced by the Veteran, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

4.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his gastrointestinal disability, to include a duodenal ulcer, an esophageal stricture, gastritis, and GERD.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should be asked to identify any gastrointestinal disability/ies currently experienced by the Veteran, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a gastrointestinal disability, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

5.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his hypertension.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hypertension, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

6.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

7.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

